Case 1:20-cv-00496-WES-LDA Document 1 Filed 11/25/20 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND



DOWNTOWN RESTAURANT GROUP, LLC                              Case No.
d/b/a Public Kitchen and Bar,

                    Plaintiff,                              NOTICE OF REMOVAL

              v.

TWIN CITY FIRE INSURANCE COMPANY,


                   Defendant.



       Defendant Twin City Fire Insurance Company (“Twin City”), by and through its

undersigned counsel, hereby provides notice pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 of the

removal of Downtown Restaurant Group, LLC d/b/a Public Kitchen and Bar v. Twin City Fire

Insurance Company, No. PC-2020-07433 from the Providence County Superior Court,

Providence, Rhode Island to the United States District Court for the District of Rhode Island.

Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332 as there is complete diversity

among the parties and the amount in controversy exceeds $75,000.

       Pursuant to 28 U.S.C. § 1446(a), Twin City provides the following short and plain

statement of the grounds for removal:1

       1.     On October 23, 2020, plaintiff Downtown Restaurant Group, LLC d/b/a Public

Kitchen and Bar (“Downtown Restaurant Group”) filed a complaint in the Providence County

Superior Court, Providence, Rhode Island, captioned Downtown Restaurant Group, LLC d/b/a


1
 Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment of Twin
City’s rights to assert any defense, including, but not limited to those defenses available under
Rule 12 of the Federal Rules of Civil Procedure or otherwise.

                                               1
Case 1:20-cv-00496-WES-LDA Document 1 Filed 11/25/20 Page 2 of 8 PageID #: 2




Public Kitchen and Bar v. Twin City Fire Insurance Company, No. PC-2020-07433 (the “State

Court Action”). Twin City was served with the Complaint on November 10, 2020.

       2.      The Complaint alleges counts against Twin City for breach of contract and violation

of R.I. Gen. Laws § 9-1-33 (Bad Faith) with respect to a commercial property insurance policy

Downtown Restaurant Group purchased from Twin City for property located at 120 Francis Street,

Providence, Rhode Island (the “Policy”). See Compl. ¶ 4.

       3.      Downtown Restaurant Group alleges that in March 2020, the COVID-19 pandemic

resulted in stay-at-home executive orders and the closure of its restaurant located in the

Renaissance Hotel in Providence, Rhode Island. Compl. ¶ 6. Downtown Restaurant Group further

alleges it “has sustained loss of income, business interruption and incurred expenses as a result of

civil authorities prohibiting access to the insured premises.” Id. ¶ 7. In addition, Downtown

Restaurant Group alleges property damage. Id. ¶¶ 8, 13. Downtown Restaurant Group asserts

these losses are covered by its Policy with Twin City. Id. ¶¶ 13, 19.

       4.      Downtown Restaurant Group’s lawsuit arises out of Twin City’s denial of a claim

for coverage under the Policy of business income losses, property damage, and other expenses

resulting from the coronavirus pandemic. See Compl. ¶ 13.

       5.      Twin City timely files this Notice of Removal within 30 days of service in

accordance with 8 U.S.C. § 1446(b).

       6.      This action is properly removed. The procedural requirements of removal have

been met.    Information provided in the Complaint, information provided to Twin City in

connection with this Policy, and information available through public sources all indicate this

Court has subject matter jurisdiction.




                                                 2
      Case 1:20-cv-00496-WES-LDA Document 1 Filed 11/25/20 Page 3 of 8 PageID #: 3




 I.      THE PROCEDURAL REQUIREMENTS OF REMOVAL ARE MET

                7.    Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

      and orders served upon Twin City in the State Court Action are attached as Exhibit A to this

      Notice.

                8.    This Notice of Removal is filed within 30 days after the receipt by Twin City,

      through service, of a copy of the Complaint in the State Court Action. Accordingly, removal is

      timely. See 28 U.S.C. § 1446(b).

                9.    This Court presides in the locality in which the State Court Action was filed. It is

      therefore a proper forum for removal. See 28 U.S.C. § 120.

                10.   No defendant is a citizen of Rhode Island, the state where this action was brought.

      See 28 U.S.C. § 1441(b)(2).

                11.   A copy of this Notice of Removal will be served on Downtown Restaurant Group

      via United States mail and email to its counsel of record in the State Court Action, and a copy is

      being filed with the state court. See 28 U.S.C. § 1446(d).

II.      THIS COURT HAS SUBJECT MATTER JURISDICTION

                12.   An action may be removed from state court to federal court if the action could have

      originally been brought in federal court. See 28 U.S.C. § 1441(a). Here, federal jurisdiction exists

      based upon diversity of citizenship pursuant to 28 U.S.C. § 1332 because the amount in

      controversy is greater than $75,000 and this is a civil action between citizens of different states.




                                                        3
Case 1:20-cv-00496-WES-LDA Document 1 Filed 11/25/20 Page 4 of 8 PageID #: 4




       A.      THERE IS COMPLETE DIVERSITY OF CITIZENSHIP BETWEEN THE PARTIES

       13.     Twin City is incorporated under the law of Indiana and has its principal place of

business in Connecticut.2 Twin City is a citizen of Indiana and Connecticut. See 28 U.S.C.

§ 1332(c).

       14.     Downtown Restaurant Group is a limited liability company registered in the State

of Rhode Island. See Compl. ¶ 1. The citizenship of a limited liability company is determined by

the citizenship of its members. See D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra, 661

F.3d 124, 125 (1st Cir. 2011). Rhode Island does not require domestic limited liability companies

to identify their members in public filings. See R.I. Gen. Laws § 7-16-66. The only entity or

individual required to be identified in any public filings of a Rhode Island LLC is the registered

agent. Id.

       15.     Downtown Restaurant Group’s 2020 Annual Report filed with the Office of the

Secretary of State, Division of Business Services, for the State of Rhode Island states that its

principal place of business is 120 Francis Street, Providence, Rhode Island 02903. (See Exhibit

B, Declaration of William M. Daley (“Daley Decl.”), Ex. 1.) The insured property is located at

the same address. (Compl. ¶ 4.)

       16.     Downtown Restaurant Group’s 2020 Annual Report identifies Dino Passaretta as

the authorized person for Downtown Restaurant Group. (See Daley Decl., Ex. 1.) Downtown

Restaurant Group’s 2017 Annual Report identified Joe (Giuseppe) Delle Cave as an “Owner” of



2
  See https://www.thehartford.com/legal-notice (last accessed Nov. 24, 2020). Although the
Complaint alleges Twin City “is a licensed insurance producer in the State of Rhode Island,”
Compl. ¶ 2, the rule governing corporate citizenship is that “a corporation shall be deemed to be a
citizen of every State and foreign state by which it has been incorporated and of the State or foreign
state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1); see Laccinole v.
Whitepages, Inc., No. CV 16-586 S, 2017 WL 933061, at *2 (D.R.I. Mar. 8, 2017).

                                                  4
Case 1:20-cv-00496-WES-LDA Document 1 Filed 11/25/20 Page 5 of 8 PageID #: 5




Downtown Restaurant Group. (See Daley Decl., Ex. 2.) Information available from public sources

indicates that Mr. Passaretta and Mr. Delle Cave both are citizens of Rhode Island.

       17.     Based on the information reasonably available to Twin City, Twin City believes

Downtown Restaurant Group is a citizen of a state different than Twin City and this action is

“between—(1) citizens or different States.” See 28 U.S.C. § 1332(a)(1).3 As a result, Section

1332’s requirement of complete diversity has been satisfied.

       B.      THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

       18.     The amount in controversy in this action exceeds the $75,000 threshold required by

28 U.S.C. § 1332(a). Where, as here, a complaint does not seek a specific amount of damages, a

defendant’s notice of removal “need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Op. Co., LLC v. Owens,

574 U.S. 81, 89 (2014).     If that amount is challenged, a court must determine whether the

jurisdictional threshold is satisfied based on a preponderance of the evidence. See id. at 88. In

determining whether the amount in controversy has been satisfied, the “court may look to the

notice of removal and any other materials submitted by the parties.” Laccinole v. Whitepages,

Inc., No. CV 16-586 S, 2017 WL 933061, at *2 (D.R.I. Mar. 8, 2017) (citing Hogan v. Wal–Mart

Stores E., L.P., No. CA 13–603 S, 2014 WL 66658, at *3 (D.R.I. Jan. 8, 2014)).

       19.     Although the Complaint does not quantify Downtown Restaurant Group’s alleged

damages, Downtown Restaurant Group’s annual sales and the Complaint’s allegations

demonstrate that the amount in controversy exceeds $75,000, exclusive of interest and costs.


3
  If the Court requires additional information regarding the identity of Downtown Restaurant
Group’s members, Twin City will seek leave to take limited jurisdictional discovery on this issue.
See, e.g. Cambridge Place Inv. Mgmt., Inc. v. Morgan Stanley & Co., 794 F. Supp. 2d 265, 268
(D. Mass. 2011) (where “defendants have stated a ‘colorable claim’ of jurisdiction” then, at a
minimum, “limited jurisdictional discovery is [] warranted”).

                                                5
Case 1:20-cv-00496-WES-LDA Document 1 Filed 11/25/20 Page 6 of 8 PageID #: 6




       20.     Downtown Restaurant Group’s restaurant is located in the Renaissance Hotel in

Providence, Rhode Island. Compl. ¶ 6. Documents provided by Downtown Restaurant Group in

connection with its Policy show that Downtown Restaurant Group’s annual sales are substantial,

as do publicly-available records.

       21.     Subject to the policy’s terms, conditions, and exclusions, Downtown Restaurant

Group’s policy covers up to twelve (12) months of lost business income when there is a covered

direct physical loss of or direct physical damage to Downtown Restaurant Group’s insured

property.

       22.     Downtown Restaurant Group alleges that it suffered business income losses,

beginning in March 2020, as a result of government orders issued to reduce the spread of COVID-

19 that limited indoor dining at restaurants. See Compl. ¶ 6.

       23.     Downtown Restaurant Group alleges it has sustained loss of business income,

property damage, costs and expenses. Compl. ¶¶ 7–8, 13.

       24.     Downtown Restaurant Group also seeks treble damages, punitive damages,

attorney’s fees, interest and costs under R.I. Gen. Laws § 9-1-33 (Bad Faith). Id. ¶ 20.4

       25.     Downtown Restaurant Group’s loss of business income since spring of 2020

supports a plausible allegation that the amount in controversy exceeds $75,000. And Downtown

Restaurant Group’s request for attorneys’ fees further supports a finding that the amount in

controversy exceeds the jurisdictional threshold of $75,000. 28 U.S.C. § 1446(c)(2)(B).



4
  Pursuant to § 9-1-33, a successful plaintiff may be entitled to an award of punitive damages and
attorney’s fees. See Bell v. Preferred Life Assur. Soc. of Montgomery, Ala., 320 U.S. 238, 240
(1943) (“Where both actual and punitive damages are recoverable under a complaint each must be
considered to the extent claimed in determining jurisdictional amount.”); Raymond v. Lane Const.
Corp., 527 F. Supp. 2d 156, 164 (D. Me. 2007) (“[plaintiff]’s claim, including attorney's fees,
would exceed $75,000 and, therefore” removal was proper).

                                                6
Case 1:20-cv-00496-WES-LDA Document 1 Filed 11/25/20 Page 7 of 8 PageID #: 7




                                      CONCLUSION

       WHEREFORE, notice is given that the State Court Action is removed from the

Providence County Superior Court, Providence, Rhode Island to the United States District Court

for the District of Rhode Island.


Dated: November 25, 2020                             Respectfully submitted,

                                                     /s/ William M. Daley
                                                     William M. Daley (# 9477)
                                                     ROBINSON & COLE LLP
                                                     One Financial Plaza, 14th Floor
                                                     Providence, RI 02903
                                                     Telephone: (401) 709-3335
                                                     Email: WDaley@rc.com

                                                     Sarah D. Gordon (Pro Hac Vice Application
                                                     Forthcoming)
                                                     Johanna Dennehy (Pro Hac Vice Application
                                                     Forthcoming)
                                                     STEPTOE & JOHNSON LLP
                                                     1330 Connecticut Avenue, NW
                                                     Washington, DC 20036
                                                     Telephone: (202) 429-8005
                                                     Email: sgordon@steptoe.com
                                                     Email: jdennehy@steptoe.com

                                                     Laurie Edelstein (Pro Hac Vice Application
                                                     Forthcoming)
                                                     STEPTOE & JOHNSON LLP
                                                     One Market Plaza
                                                     Spear Tower, Suite 3900
                                                     San Francisco, CA 94105
                                                     Telephone: (415) 365-6700
                                                     Email: ledelstein@steptoe.com

                                                     Attorneys for Defendant Twin City Fire
                                                     Insurance Company




                                              7
Case 1:20-cv-00496-WES-LDA Document 1 Filed 11/25/20 Page 8 of 8 PageID #: 8




                              CERTIFICATE OF SERVICE

      I certify that a copy of this document has been sent by United States mail and email on

November 25, 2020 to:

      Jina N. Petrarca
      Peter J. Petrarca
      Petrarca & Petrarca Law Offices
      330 Silver Spring Street
      Providence, Rhode Island 02904
      Telephone: (401) 273-1111

      Counsel for Plaintiff


                                                   /s/ William M. Daley
                                                   William M. Daley




                                              8
